HOOK, Circuit Judge
(concurring). I concur in the foregoing opinion. The International Harvester Company is not the result of the normal growth of the fair enterprise of an individual, a partnership or a corporation. On the contrary, it was created by combining five great competing companies which controlled more than 80 per cent, of the trade in necessary farm implements, and it still maintains a substantial dominance. That is the controlling fact; all else is detail. No one who has studied with an open mind the history of the Sherman Act and the atmosphere in which it was framed can reasonably doubt that it was not born of a mere concern over prices in dollars and cents, but that it was also directed at the creation of artificial barriers across the avenues of industry, deemed destructive of the opportunity, initiative and independence of those who come after, and therefore against the common good. And the remedy prescribed was prohibition. It may be, as is said, that there is a growing recognition of the need of great concentrated resources for trade and commerce, even though secured by combination of independent, competing concerns. But that is not the Sherman Act. And a statute must be taken by the courts as a true estimate of that preponderance of public opinion which calls for legislative expression. It is not for them to question whether that *1004opinion was rightly weighed or interpreted, whether it is wise or unwise or whether it has since changed. The intent of a statute at its passage must continue. It does not automatically adjust itself to the variations of the public pulse, and a judicial adjustment would be an usurpation. In our national government such things are' for Congress alone.
It is but just, however, to say and to make it plain that in the main the business conduct of the company towards its competitors and the public has been honorable, clean, and fair. Some petty dishonesties were-tracked in at the start, mostly by subordinates who had been in the service of the old companies, but they were soon gotten rid of. In this connection .it should also be said that specific charges of misconduct were made in the government’s petition,.which found no warrant whatever in the proof. They were of such a character and there was so much of them, apparently without foundation, that the case is exceptional in that particular.